I116th CONGRESS1st SessionH. R. 3369IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Ms. Shalala (for herself, Ms. Wasserman Schultz, Mr. Moulton, Mr. Cisneros, Ms. Houlahan, Ms. Mucarsel-Powell, Mr. Luján, and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo close the GI Bill loophole and update the 80/20 rule for proprietary institutions of higher
			 education.
	
		1.Short titleThis Act may be cited as the Defending All Veterans In Education Act or the DAVIE Act.
		2.Closing the GI Bill loophole and updating the 80/20 rule for proprietary institutions of higher
			 education
			(a)In generalSection 102(b) of the Higher Education Act of 1965 (20 U.S.C. 1002(b)), is further amended—
				(1)in paragraph (1)—
					(A)in subparagraph (D), by striking and after the semicolon;
					(B)in subparagraph (E), by striking the period at the end and inserting ; and; and
					(C)by adding at the end the following:
						
							(F)meets the requirements of paragraph (2).;
					(2)by redesignating paragraph (2) as paragraph (3); and
				(3)by inserting after paragraph (1) the following:
					
						(2)Revenue sources
							(A)In generalIn order to qualify as a proprietary institution of higher education under this subsection, an
			 institution shall derive not less than 20 percent of the institution’s
			 revenues from sources other than Federal funds, as calculated in
			 accordance with subparagraphs (B) and (C).
							(B)Federal fundsIn this paragraph, the term Federal funds means any Federal funds provided, under this Act or any other Federal law, through a grant,
			 contract, subsidy, loan, guarantee, insurance, or other means to a
			 proprietary institution, including Federal funds disbursed or delivered to
			 an institution or on behalf of a student or to a student to be used to
			 attend the institution, except that such term shall not include any
			 monthly housing stipend provided under the Post-9/11 Educational
			 Assistance Program under chapter 33 of title 38, United States Code.
							(C)Implementation of non-Federal revenue requirementIn making calculations under subparagraph (A), an institution of higher education shall—
								(i)use the cash basis of accounting;
								(ii)consider as revenue only those funds generated by the institution from—
									(I)tuition, fees, and other institutional charges for students enrolled in programs eligible for
			 assistance under title IV;
									(II)activities conducted by the institution that are necessary for the education and training of the
			 institution’s students, if such activities are—
										(aa)conducted on campus or at a facility under the control of the institution;
										(bb)performed under the supervision of a member of the institution’s faculty; and
										(cc)required to be performed by all students in a specific educational program at the institution; and
										(III)a contractual arrangement with a Federal agency for the purpose of providing job training to
			 low-income individuals who are in need of such training;
									(iii)presume that any Federal education assistance funds that are disbursed or delivered to an
			 institution on behalf of a student or directly to a student will be used
			 to pay the student’s tuition, fees, or other institutional charges,
			 regardless of whether the institution credits such funds to the student’s
			 account or pays such funds directly to the student, except to the extent
			 that the student’s tuition, fees, or other institutional charges are
			 satisfied by—
									(I)grant funds provided by an outside source that—
										(aa)has no affiliation with the institution; and
										(bb)shares no employees, executives, or board members with the institution;
										(II)funds provided under a contractual arrangement with a Federal, State, or local government agency
			 for the purpose of providing job training to low-income individuals who
			 are in need of that training; or
									(III)institutional scholarships described in clause (v);
									(iv)include no loans made by an institution of higher education as revenue to the school, except for
			 payments made by students on such loans;
								(v)include a scholarship provided by the institution—
									(I)only if the scholarship is in the form of monetary aid based upon the academic achievements or
			 financial need of students, disbursed to qualified student recipients
			 during each fiscal year from an established restricted account; and
									(II)only to the extent that funds in that account represent designated funds, or income earned on such
			 funds, from an outside source that—
										(aa)has no affiliation with the institution; and
										(bb)shares no employees, executives, or board members with the institution; and
										(vi)exclude from revenues—
									(I)the amount of funds the institution received under part C of title IV, unless the institution used
			 those funds to pay a student’s institutional charges;
									(II)the amount of funds the institution received under subpart 4 of part A of title IV;
									(III)the amount of funds provided by the institution as matching funds for any Federal program;
									(IV)the amount of Federal education assistance funds provided to the institution to pay institutional
			 charges for a student that were refunded or returned; and
									(V)the amount charged for books, supplies, and equipment, unless the institution includes that amount
			 as tuition, fees, or other institutional charges.
									(D)Report to congressNot later than July 1, 2020, and by July 1 of each succeeding year, the Secretary shall submit to
			 the authorizing committees a report that contains, for each proprietary
			 institution of higher education that receives assistance under title IV
			 and as provided in the audited financial statements submitted to the
			 Secretary by each institution pursuant to the requirements of section
			 487(c)—
								(i)the amount and percentage of such institution’s revenues received from Federal education assistance
			 funds; and
								(ii)the amount and percentage of such institution’s revenues received from other sources..
				(b)Repeal of existing requirementsSection 487 of the Higher Education Act of 1965 (20 U.S.C. 1094) is amended—
				(1)in subsection (a)—
					(A)by striking paragraph (24);
					(B)by redesignating paragraphs (25) through (29) as paragraphs (24) through (28), respectively;
					(C)in paragraph (24)(A)(ii) (as redesignated by subparagraph (B)), by striking subsection (e) and inserting subsection (d); and
					(D)in paragraph (26) (as redesignated by subparagraph (B)), by striking subsection (h) and inserting subsection (g);
					(2)by striking subsection (d);
				(3)by redesignating subsections (e) through (j) as subsections (d) through (i), respectively;
				(4)in subsection (d) (as redesignated by paragraph (3)), by striking (a)(25) and inserting (a)(24);
				(5)in subsection (f)(1) (as redesignated by paragraph (3)), by striking subsection (e)(2) and inserting subsection (d)(2); and
				(6)in subsection (g)(1) (as redesignated by paragraph (3)), by striking subsection (a)(27) in the matter preceding subparagraph (A) and inserting subsection (a)(26).
				(c)Conforming amendmentsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended—
				(1)in section 152 (20 U.S.C. 1019a)—
					(A)in subsection (a)(1)(A), by striking subsections (a)(27) and (h) of section 487 and inserting subsections (a)(26) and (g) of section 487; and
					(B)in subsection (b)(1)(B)(i)(I), by striking section 487(e) and inserting section 487(d);
					(2)in section 153(c)(3) (20 U.S.C. 1019b(c)(3)), by striking section 487(a)(25) each place the term appears and inserting section 487(a)(24);
				(3)in section 496(c)(3)(A) (20 U.S.C. 1099b(c)(3)(A)), by striking section 487(f) and inserting section 487(e); and
				(4)in section 498(k)(1) (20 U.S.C. 1099c(k)(1)), by striking section 487(f) and inserting section 487(e).
				3.Effective dateThe amendments made by section 2 shall take effect one year after the date of the enactment of this
			 Act.
		